Citation Nr: 9933704	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an apportionment of the veteran's Department of 
Veterans Affairs (VA) compensation benefits on behalf of his 
minor child, W.D.S. in the monthly amount of $16.00 was 
proper.

(The issues of entitlement to increased disability ratings 
for right knee subluxation, left inguinal hernia, and removal 
of the left testicle as a consequence of the left inguinal 
hernia repair are addressed in a separate decision).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1977 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The veteran initially requested a hearing on this issue in 
February 1995.  In March 1995, the veteran cancelled that 
request.  

The Board also notes that the appellant requested a hearing 
prior to the termination of the apportionment accomplished in 
December 1997 and effective December 1, 1997.  However, there 
is no indication that the appellant appealed that 
termination.  Moreover, a hearing on the issue of termination 
of the apportionment does not impact the issue of the 
propriety of the amount of the apportioned share.  
Accordingly, the Board will proceed to consider only the 
issue as set forth above.   


FINDINGS OF FACT

1.  The minor child in question, W.D.S., was born to the 
appellant and the veteran on August [redacted], 1980.  

2.  At that time of the request for apportionment, W.D.S. was 
not residing with the veteran and he was not reasonably 
discharging his responsibility for the child's support.  

3.  Evidence showed that the veteran's income was $298.00 per 
month and expenses were $691.00 per month.  Evidence showed 
that the minor child had no income and expenses of $865.00 
per month.  The appellant refused to provide information as 
to total household income and expenses.

4.  In a March 1995 Special Apportionment Decision, an 
apportioned share of the veteran's VA compensation benefits, 
in the monthly amount of $16.00, effective December 1, 1994, 
was awarded to the appellant on behalf of W.D.S.  

5.  An additional apportionment of the veteran's VA 
compensation benefits would cause him undue hardship.  

6.  The appellant has not demonstrated need for support for 
W.D.S. in excess of the apportionment currently in effect.  


CONCLUSION OF LAW

The requirements for an apportioned share of the veteran's VA 
compensation benefits in a monthly amount greater than $16.00 
on behalf of the veteran's minor child have not been met.  
38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. §§ 3.102, 
3.450, 3.451 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

All or any part of the compensation or pension payable on 
account of any veteran may be apportioned on behalf of the 
veteran's child if the veteran's child is not residing with 
the veteran and the veteran is not reasonably discharging his 
responsibility for the child's support.  38 U.S.C.A. 
§ 5307(a)(2) (West 1991); 38 C.F.R. § 3.450(a)(1)(ii) (1999).  

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, benefits may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case, as long as it does 
not cause undue hardship to the other persons in interest.  
38 C.F.R. § 3.451.  In determining the basis for a special 
apportionment, consideration will be given to such factors 
as:  1) the amount of VA benefits payable; 2) other resources 
and income of the veteran and those dependents in whose 
behalf apportionment is claimed; and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants. Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee. Id.  

In this case, W.D.S. was born in August 1980.  The evidence 
shows that the veteran acknowledged paternity of the child 
prior to his birth.  Pursuant to a November 1980 court order 
from the District Court in Comanche County, the veteran was 
ordered to pay child support in the amount of $84.00 per 
month.  An August 1982 order of that same court found that 
the veteran was in arrears in child support payments and 
increased child support to $150.00 per month.  A court order 
dated in September 1992 found child support arrearages of 
approximately $7,000.00.    

The appellant submitted a claim for apportionment of the 
veteran's VA benefits in November 1994.  She indicated that 
W.D.S. had been in her sole custody since his birth.  In 
addition, she related that the veteran had paid only $350.00 
in child support payments since April 1989.  

In November 1994, in response to the RO's request for 
information as to income and expenses, the appellant 
indicated that W.D.S. had no income and no assets.  She 
reported estimated monthly expenses for W.D.S. as follows: 
rent, $245.00; food, $150.00; utilities, $50.00; telephone, 
$30.00 (note: all four of these items were listed as one-half 
of the household total); education, $200.00; transportation 
(to and from school), $35.00; clothing, $100.00; medical and 
dental, $25.00; and recreation, $30.00.  She indicated that 
she was currently unable to afford insurance.  Estimated 
monthly expenses for W.D.S. totaled $865.00.  Concerning 
special needs of the child, the appellant stated that the 
child was attending college at age 14, but had been denied 
financial aid.  The appellant refused to provide information 
as to total monthly household income, assets, and expenses.  
She indicated that the veteran's last child support payment 
was received in December 1992.   

In February 1995, the veteran submitted information as to his 
income and expenses.  He was currently a single parent with 
full custody of two minor children.  His income consisted of 
$298.00 a month in VA benefits.  He was currently unemployed.  
He had no savings or assets.  The veteran indicated that his 
expenses included $150.00 a month in child support with an 
additional $25.00 a month payable towards arrearages.  He 
reported monthly expenses as follows: rent, $150.00; gas, 
$60.00; electric, $60.00; water, $40.00; telephone, $30.00; 
cable, $19.00; and clothing, $40.00.  The veteran also 
included an unidentified expense of $290.00.  The RO surmised 
that the amount represented expenses for food.  The total 
monthly expenses equaled $691.00.  Therefore, the veteran's 
expenses exceeded his income by $393.00 per month.  

Considering the evidence of record, the Board first finds 
that, at the time of the apportionment, W.D.S. was not 
residing with the veteran and that the veteran was not 
reasonably discharging his responsibility for the child's 
support.  Therefore, apportionment is proper.  As to the 
amount of the apportionment, the Board emphasizes that the 
veteran's expenses far exceed his income, such that 
apportionment of an amount greater than the additional monies 
received for W.D.S. would cause the veteran undue hardship.  
38 C.F.R. § 3.451.  

The Board emphasizes that the appellant failed to provide any 
household income, asset, and expense information, stating 
that only the income, assets, and expenses of W.D.S. were 
relevant.  However, because W.D.S. was at the time residing 
with and was financially supported by the appellant, her 
income information is indeed relevant to demonstrating need 
or hardship.  Without this information, the Board is unable 
to determine whether the denial of an increased apportioned 
share of VA benefits works an undue hardship on W.D.S.

In addition, the appellant claims that, because W.D.S. was 
the veteran's oldest child, he was entitled to a greater 
apportioned share of the compensation benefits.  She cites 
38 C.F.R. § 3.450(d) for support of her claim.  However, 
38 C.F.R. § 3.450(d) specifically refers only to benefits 
payable for children in the case of the veteran's death.  
Clearly, this provision is not applicable in this case.      

Accordingly, the Board finds that the preponderance of the 
evidence is against the award of an increased apportioned 
share of the veteran's VA compensation on behalf of W.D.S., 
and the appeal is denied.  38 U.S.C.A. §§ 5107(b), 
5307(a)(2); 38 C.F.R. §§ 3.102, 3.450, 3.451 (1999).  



ORDER

An apportionment of the veteran's VA compensation benefits on 
behalf of the minor child, W.D.S., in the monthly amount of 
$16.00 was proper and the appeal is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

